Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Regarding claim 1, Schatz (US 2011/0095618) discloses an electronic apparatus (Fig. 87) comprising: a coil (8608) configured to wirelessly receive a first power from a power feeding unit (a primary side using 8706); a battery (8714) configured to store a charge based on the received power (receive from 8702); and a control circuit (8726) configured to set an input voltage (8712) of the battery based on a feeding method of the power feeding unit, wherein the electronic apparatus is configured to wirelessly transmit a power from the battery (8714, 8722) to an external power receiving unit (other unit that receiving power from 8706), the wirelessly transmitted power being based on the charge (from 8714 to 8722).  

Regarding claims 2-10 and 12-20, additional limitations recited in the dependent claims such as memory, regulator, detection section and measurement section are well known in the art that one of ordinary skill in the art to use such limitations/features because such a modification would have been a mere art recognized equivalent devices.
Conclusion
Mishriki (US 2017/0338684) discloses charging electronic devices having wireless power transmitters and receivers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759.  The examiner can normally be reached on M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH CHANG/         Primary Examiner, Art Unit 2849